Citation Nr: 0838988	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from September 1979 
to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hepatitis C.

Although the veteran testified during a hearing before RO 
personnel in June 2005, the purpose of hearing was to present 
testimony on other issues not presently on appeal.  The 
veteran did not request a hearing regarding his service 
connection claim for hepatitis C.

In December 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hepatitis C of unspecified etiology is first shown many 
years after the veteran's separation from service, and is not 
shown to be related to events, disease, or injury during 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
hepatitis C was received in May 2003.  Thereafter, he was 
notified of the provisions of the VCAA by the RO and AMC in 
correspondence dated in July 2003, July 2007, and February 
2008. The veteran was provided with information requesting 
him to provide information on any high-risk activity 
resulting exposure to hepatitis C in the July 2003 letter.  
These letters also notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  

Thereafter, the claims were reviewed and a SSOC was issued in 
June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in July 2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, post-service VA treatment records, 
records from the Social Security Administration (SSA), and 
private treatment records pertaining to his claimed liver 
disability have been obtained and associated with his claims 
file.  The Board notes that additional private treatment 
records from multiple providers were not obtained because 
veteran did not provide authorization after a February 2008 
request from the AMC.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran has also been provided with a VA medical 
examination that addresses the current state and etiology of 
his claimed liver disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

A jet injection is defined as an injection of a drug in 
solution through the intact skin by an extremely fine jet of 
the solution under high pressure.  See Dorland's Illustrated 
Medical Dictionary 668 (26th ed. 1981).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  See 38 C.F.R. § 
3.301(a).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Factual Background

According to information provided in the veteran's service 
treatment records, he was 21 years old when he entered 
military service.  On the September 1979 Report of Medical 
History obtained upon his entry into service, it was noted 
that he had previously worked in the construction field.  He 
underwent an appendectomy in 1976, and had previously used 
marijuana.  His September 1979 entrance examination report 
noted the existence of a right appendectomy scar.  Service 
treatment records are negative for findings indicative of 
hepatitis C.  

Service treatment records do show that the veteran suffered a 
spiralarticular fracture of the right distal tibia in August 
1980.  A September 1980 narrative summary indicated that the 
veteran fell on the night of admission in August 1980 and 
injured his right ankle.  Physical examination findings 
revealed an awake, alert, and oriented male who was 
intoxicated.  Except for scattered abrasions and ecchymosis, 
the remainder of the physical exam was unremarkable, except 
for the right ankle.  It was further noted that the veteran 
underwent an open reduction, internal fixation surgical 
procedure without difficulty.  The available service 
treatment notes concerning this surgical procedure do not 
indicate that he had any blood transfusions at that time.

Additional service treatment notes indicated that the veteran 
had an infected cyst beneath his right ear removed in January 
1983.  Treatment notes dated in May 1983 document findings of 
jock itch, painful and tender right scrotum with no hernia, 
and sexual contact with female who was hospitalized for 
probable disseminated efe (endogenous fungal 
endophthalmitis).  The records also reflect treatment for 
acute, non-specific urethritis with tetracycline as well as a 
checkup for possible venereal disease contact in May 1983.  A 
May 1983 urethral smear showed findings of few epithelial 
cells, no white blood cells, and no bacteria.  The veteran's 
July 1983 separation examination report noted the existence 
of two scars, a well-healed 10 inch scar of the anterior 
right ankle and a well-healed 8 inch longitudinal scar of the 
right midline lower abdomen.  In his July 1983 separation 
medical history form, the examiner noted a history of 
concussion in 1980 with no sequelae.  Service dental records 
indicated that the veteran was treated for a chipped #8 tooth 
in October 1980.

In a January 1992 VA Form 21-4176, the veteran claimed that 
he sustained multiple injuries when he was involved in an 
unprovoked fight with another serviceman while on authorized 
leave in August 1980.  The veteran indicated that that an 
intoxicated serviceman hit him and knocked him backwards 
where he fell 20 feet into a non-covered orchestra pit.  He 
asserts that he was then taken to Fitz Simmons Army Hospital 
and treated for multiple injuries including a chipped teeth, 
partially severed tongue, spiral fracture of the right distal 
tibia, bruised right ulna, bruised back, and concussion.  In 
a February 1992 administrative decision, the RO determined 
that the injuries sustained by the veteran in August 1980 
were not considered to be the result of his own willful 
misconduct, as the cause of the veteran's accident could not 
be totally verified.

In a March 1999 mental status evaluation from R.S., PhD, the 
veteran reported that he had a history of social drinking but 
had never had any difficulty with the law or had any alcohol 
or drug rehab.  Prior to service, he had family problems and 
was sent to a boys' ranch for one-year at age 15.  He 
attended school through 10th grade.  It was further indicated 
that he previously used cocaine and marijuana years ago.  
Post-service private treatment records consist of lab reports 
from Haskell County Hospital that reflect a positive 
hepatitis C antibody finding as well as normal liver 
functioning findings in May 1999. 

The veteran's file consists of 10 volumes.  Upon review of 
the records, it is found that the contents of those volumes 
primarily and largely consist of private and VA medical 
records that describe treatment for hepatitis C and the 
various complications of the disease suffered by the veteran.

In a March 2003 statement, a private physician, R.M.M., M.D., 
noted that the veteran had been diagnosed with hepatitis C in 
1995.  The physician indicated that the veteran was 
definitely positive by history and with review of known risk 
factors, history suggested blood transfusions as a source for 
infection.

In his May 2003 claim, the veteran asserts that he contracted 
the hepatitis C virus during service, through exposure to 
blood during a blood transfusion in 1980.  Thereafter, the 
veteran was provided with a letter requesting him to provide 
information on any high-risk activity resulting exposure to 
hepatitis C in July 2003.

An August 2005 VA tort settlement agreement and stipulation 
document reflects that the veteran filed an administrative 
tort claim against VA, alleging that if his Hepatitis C had 
been diagnosed earlier by the Muskogee VA Medical Center, he 
could have received earlier treatments and would have avoided 
his worsened state of health as well as numerous medical 
expenses. 

In an October 2006 VA gastroenterology note, a VA physician 
indicated that he and the veteran had discussed the source of 
his hepatitis C infection.  It was noted that the veteran 
reported multiple exposures in the military including air gun 
vaccination and trauma with blood exposure.  The physician 
advised the veteran that it was possible he could get 
infected that way but that there was no way of knowing for 
sure how or when he got infected.  

In a May 2007 statement to his Congressman, the veteran 
indicated that his only exchange of blood was when he was 
vaccinated in September 1979 using an "air-gun"; or, in a 
fight when he was injured in the line of duty.

A September 1999 SSA disability determination associated with 
the record in February 2008 reflected a primary diagnosis of 
discogenic and degenerative disorders of the back and a 
secondary diagnosis of affective (mood) disorders. 

Searches conducted in March 2008 by the National Personnel 
Records Center (NPRC) of active duty inpatient clinical 
records from Fitzsimmons Army Medical Center dated from 
August to October 1980 regarding the veteran's right ankle 
injury and any blood transfusions were unsuccessful.

In a May 2008 VA liver examination report, the veteran 
indicated that he was involved in an altercation with another 
serviceman in 1980 and suffered a compound fracture of his 
right ankle.  The examiner noted that while the veteran 
thought he received transfusions of blood or plasma at that 
time, it could not be documented in the claims file.  The 
veteran reported that he was diagnosed with hepatitis in 1997 
on routine examination by a private treatment provider and 
has suffered numerous complications from the disease.  He 
further indicated that he had immunizations with an air gun 
in 1979 on induction and at a later time as well.  The 
veteran specifically denied any intravenous or intranasal 
drug use as well as being tattooed.  He admitted to multiple 
sexual partners and one case of urethritis during military 
service.  Physical examination findings were noted as liver 
not enlarged by percussion or palpation, modest and 
normocytic anemia, and soft abdomen.  After reviewing the 
extensive service and post-service records, interviewing with 
the veteran, and conducting a physical examination, the 
examiner opined that it is less likely than not that the 
veteran's hepatitis C is a result of any event of his service 
which is described in the claims file or other records.  He 
reasoned that hepatitis C is occasionally spread by sexual 
contact, although the incidents of infection in sexual 
partners of married or cohabiting couples is only about five 
percent.  The examiner also indicated that it was 
theoretically possible that hepatitis C could be transmitted 
by air gun immunizations, although to his knowledge this has 
not been conclusively demonstrated.  It was noted that the 
veteran did not have a history of intranasal or intravenous 
drug use or a clear-cut history of receiving blood or blood 
products (in view of the negative evidence of transfusions at 
the time of the 1980 fracture).  The examiner further opined 
that the likelihood of hepatitis having been transmitted by 
air gun immunizations would be less than 50 percent. 

Analysis

Service treatment records do not reveal any findings, 
diagnosis, or treatment of hepatitis C during active service.  
Post-service private and VA records do not show treatment for 
hepatitis C until many years after the veteran's discharge 
from active service in 1983.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the veteran's claimed hepatitis C disability was 
incurred during service weighs against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The May 2008 VA examining physician 
provided comprehensive findings after reviewing the extensive 
service and post-service records, interviewing with the 
veteran, and conducting a thorough physical examination.  
Thereafter, he opined that it is less likely than not that 
the veteran's hepatitis C is a result of any event of his 
service. 

As noted above, in a March 2003 statement, a private 
physician, R.M.M., M.D., noted that the veteran had been 
diagnosed with hepatitis C in 1995 and indicated that the 
veteran was definitely positive by history and with review of 
known risk factors, history "suggested" blood transfusions 
as a source for infection.  In an October 2006 VA 
gastroenterology note, the veteran reported multiple 
exposures in the military including air gun vaccination and 
trauma with blood exposure.  A VA physician advised the 
veteran that it was "possible" he could get infected that 
way but that there was no way of knowing for sure how or when 
he got infected.  Medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Significantly, neither of these opinions is shown to have 
been based on a review of the veteran's claims file.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  Consequently, the Board finds the private 
physician's March 2003 statement and the VA physician's 
October 2006 statement to be entitled to little probative 
value compared to the May 2008 VA medical opinion.

As competent and persuasive medical evidence does not relate 
that veteran's post-service diagnosis of hepatitis C to any 
established event in service, the Board finds that 
entitlement to service connection for hepatitis C is not 
warranted.

In connection with the claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements; however, the veteran cannot establish a service 
connection claim on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that his current liver condition was incurred as a 
result of events during military service, this claim turns on 
a medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claim.

For the foregoing reasons, the claim for entitlement to 
service connection for hepatitis C must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


